Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
Preliminary amendment filed September 2, 2021 received and entered into record.  In this application claims 2-21 are pending in which claim 1 is cancelled, claims 2-21 newly added, and  claims 2, 10, and 18 in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of continuation of application 16/396,092 filed 04/26/2019 (Now PAT 10,970,320).

ALLOWANCE
	Claims 2-21 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Singh et al. (US Patent Pub. No. 2021/0234669) discloses:
Srinivasan teaches a method/system that utilizes an editor application that can add/delete/edit a portion of the document (Par. 47),
Srinivasan also teaches a method/system that the editor application when a text area enable the user to edit the selected document display the selected document would be generated by the editor application in the default name/path (“document1.txt”) (Par. 52)
Srinivasan also teaches a method/system that the editor application when receive indication to edit a document stored in file server the selected document would be display the content in display area for editing by user (Par. 60-61),
Srinivasan finally teaches a method/system that when the manager receives the list of documents accessed recently using the editor application from application instance.  Alternatively, manager may be designed to maintain the recent list of documents accessed by application instance. For example, manager may implement a callback method for the "Open" event (indicating that a document is being accessed), thereby causing the callback method to be invoked for each document accessed by application instance and as such enabling manager to maintain the recent list of documents (Par.64),
Ennis et al. (US Patent Pub. No. 2012/0166940) discloses:
Ennis et al. teach a method/system that for selecting one or more selective parts of a base document for selective presentation; and presenting a graphical user interface (GUI) for editing the base document, the GUI including at least a first view for displaying at least a segment of the base document and a second view for displaying at least a segment of the one or more selective parts of the base document selected based on the elected rules packet (Par. 1),
Ennis et al. also teach a method/system that the segment of the base document to be displayed through the first view including at least a portion of the one or more selective parts of the base document, and the portion of the one or more selective parts of the base document to be displayed through the first view being highlighted in the first view (Par. 37),
Ennis et al. finally teach a method/system that  utilizes GUI for displaying and/or editing at least a portion of the base document.  The portion to be displayed and/or editing including one or more selective part of base document (Par. 59).  However, after careful consideration the applicant’s application is about a method/system/non-transitory computer readable medium for performing editing on the portion of base document by utilizing microservices for publishing and generating a coordinate-based rendition corresponding to a source document stored in a document management system. Also, by utilizing microservices which is running on cloud computing environment to provide a coordinate-based search service to a requester. The cloud computing environment includes a microservices infrastructure that supports a plurality of microservices, including a viewer and a publisher.  Therefore the combination of prior are of made of record do not teach or suggest the feature of “…; generating, by a publisher microservice in a set of microservices executing on one or more network servers, a coordinate-based rendition corresponding to a source document stored in a document management system; receiving a selection from a viewer microservice in the set of microservices executing on the one or more network servers, the viewer microservice displaying the coordinate-based rendition in a viewer to a user; generating information of interest based on the received selection; identifying, in the source document, areas of interest corresponding to the information of interest; mapping the areas of interest to the coordinate-based rendition and generating corresponding bounding boxes to the mapped areas of interest; storing the bounding boxes with reference to the coordinate-base rendition of the source document in the document management system; and displaying, by the viewer microservice, the stored bounding boxes in the coordinate- based rendition corresponding to the source document, the bounding boxes redacting the areas of interest in the viewer” as recited in claims 2, 10, and 18 .  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 2, 10, and 18 as a whole.  Consequently, independent claims 2, 10, and 18 and dependent claims 3-9, 11-17, and 19-21 are allowable over prior art of made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasan United States Patent Publication No. 2016/0026730,
Codrington et al. United States Patent Publication No. 2017/0220546,
LEE United States Patent Publication No. 2019/0230138,
Cramer et a. United States Patent Publication No. 2020/0097713.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157